DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-12, 14-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts alone or in combination fail to explicitly disclose a method implemented in a computing device, comprising: capturing a live video of a user; for a first frame of the live video: obtaining first target positional coordinates of a first target point located a first predetermined distance from the computing device; and obtaining first background data; for a second frame of the live video: obtaining second target positional coordinates of a second target point located a second predetermined distance from the computing device; and obtaining second background data; calculating a target motion vector based on the first target point and the second target point, wherein calculating the target motion vector comprises: obtaining first yaw data, first pitch data, and first roll data of the computing device, second yaw data, second pitch data, and second roll data of the computing device, first positional coordinates of the computing device, and second positional coordinates of the computing device; performing three-dimensional (3D) coordinate transformation on the first target point based on the first yaw data, the first pitch data, and the first roll data of the computing device, the second yaw data, the second pitch data, the second roll data, the 4Application Serial No. 17/189,454 Art Unit 2631 first positional coordinates of the computing device, and the second positional coordinates of the computing device to generate 3D coordinates of the first target point; determining a difference value between the 3D coordinates of the first target point and 3D coordinates of the second target point to generate a 3D target motion vector; and transforming the 3D target motion vector into a two-dimensional (2D) target motion vector; calculating a background motion vector based on feature points in the first background data of the first frame and the second background data in the second frame; determining a difference value between the 2D target motion vector and the background motion vector; and determining whether the user is spoofing the computing device based on the difference value.
The closest prior arts, fail to explicitly disclose a method implemented in a computing device, comprising: capturing a live video of a user; for a first frame of the live video: obtaining first target positional coordinates of a first target point located a first predetermined distance from the computing device; and obtaining first background data; for a second frame of the live video: obtaining second target positional coordinates of a second target point located a second predetermined distance from the computing device; and obtaining second background data; calculating a target motion vector based on the first target point and the second target point, wherein calculating the target motion vector comprises: for [[a]]the first frame of the live video: obtaining the first target point in a first vertical plane located the first predetermined distance from the computing device, wherein the first target point is a real number multiple of a distance (x) such that the first predetermined distance is equal to n*(x), wherein n=1 and x is a focal distance; and 7Application Serial No. 17/189,454 Art Unit 2631 modifying the first target point in the first vertical plane based on a first camera focus to determine a first point in the first vertical plane outside a facial region of the user; for [[a]]the second frame of the live video: obtaining the second target point in a second vertical plane equal to the second predetermined distance n*(x) to obtain a focal point of the camera in the facial region of the user, wherein n=1; and modifying the second target point in the second vertical plane based on a second camera focus to determine a second point in the second vertical plane outside the facial region of the user; and determining a difference value between the second target point and the first target point to generate the target motion vector, calculating a background motion vector based on feature points in the first background data of the first frame and the second background data in the second frame; determining a difference value between the target motion vector and the background motion vector; and determining whether the user is spoofing the computing device based on the difference value.
The closet prior arts as a whole fail to explicitly disclose a system, comprising: a memory storing instructions; a processor coupled to the memory and configured by the instructions to at least: capture a live video of a user; for a first frame of the live video: obtain first target positional coordinates of a first target point located a first predetermined distance from the system; and obtain first background data; for a second frame of the live video: obtain second target positional coordinates of a second target point located a second predetermined distance from the system; and obtain second background data; calculate a target motion vector based on the first target point and the second target point, wherein the processor is configured to calculate the target motion vector by: obtaining first yaw data, first pitch data, and first roll data of the system, second yaw data, second pitch data, and second roll data of the system, first positional coordinates of the system, and second positional coordinates of the system; performing three-dimensional (3D) coordinate transformation on the first target point based on the first yaw data, the first pitch data, and the first roll data of the system, the second yaw data, the second pitch data, the second roll data, the first positional coordinates of the system, and the second positional coordinates of the system to generate 3D coordinates of the first target point, 10Application Serial No. 17/189,454 Art Unit 2631 determining a difference value between the 3D coordinates of the first target point and 3D coordinates of the second target point to generate a 3D target motion vector; and transforming the 3D target motion vector into a two-dimensional (2D) target motion vector; calculate a background motion vector based on feature points in the first background data of the first frame and the second background data in the second frame; determine a difference value between the 2D target motion vector and the background motion vector; and determine whether the user is spoofing the system based on the difference value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/1/2022